Case: 4:20-cr-00047-SO Doc #:1 Filed: 01/15/20 1 of 2. PagelD #: 1

FILED
JAN 15 2020

CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF OHIO
YOUNGSTOWN

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

UNITED STATES OF AMERICA, ) INFORMATION
do. ;
i '4:20CROG047
Vv. ) CASE NO.
) Title 21, United States Code,
GREGORY WEILACHER, ) Sections United HAGE O [
) Title 18, United Blafds
Defendant. ) Code, Section 2 IVER
)

MAG. JUDGE GREENBERG
COUNT |
(Attempt to possess with intent to distribute MDMA, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(C))
The United States Attorney charges:
|. On or about March 14, 2016, in the Northern District of Ohio, Eastern Division,
Defendant GREGORY WEILACHER knowingly and intentionally attempted to possess with the
intent to distribute MDMA, a Schedule I controlled substance, in violation of Title 21, United
States Code, Sections 841(a)(1) and (b)(1)(C) and Title 18, United States Code, Section 2.
FORFEITURE
The United States Attorney further charges:
2. For the purpose of alleging forfeiture pursuant to 21 U.S.C. § 853 and 28 U.S.C. §
246 1(c), the allegations of Count | are incorporated herein by reference. As a result of the
foregoing offenses, Defendant GREGORY WEILACHER shall forfeit to the United States any
and all property constituting, or derived from, any proceeds he obtained, directly or indirectly, as

the result of such violations; any and all of his property used or intended to be used, in any
Case: 4:20-cr-00047-SO Doc #:1 Filed: 01/15/20 2 of 2. PagelD #: 2

manner or part, to commit or to facilitate the commission of such violations; and, any and all

property (including firearms and ammunition) involved in or used in the commission of such

violations.

JUSTIN E. HERDMAN
United States Attorney

» LW, ful,

hr

Robert E. Bulford
Chief, Criminal Division
